DETAILED ACTION
	The amendment filed on 11-14-2022 is acknowledged. Claims 1 and 82-83 have been amended. Claims 1-2, 4-6, 10, 12-15, 22-23, 48, 62, 76-77, 82-23 and 86-87 are pending. Claims 10, 12-15, 23, 48, 62, 76-77 and 86-87 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-2, 4-6, 22 and 82-83 are currently under examination.

Withdrawn Objections to the Specification
The objection to the specification for the improper use of trademarks is withdrawn in light of the amendment thereto. 
The objection to the specification for containing an embedded hyperlink and/or other form of browser-executable code is withdrawn in light of the amendment thereto.

Claim Objections Maintained
	The objection to claims 1 and 2 are objected for reciting claim language drawn to non-elected inventions is maintained for reasons of record as no generic claim is allowable.

Claim Rejections Maintained
35 USC § 112
Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 1-2, 4-6, 22 and 82-83 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of the amendment thereto. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant argues:
1.  The specification discloses a method for preventing or treating a pancreatic cancer utilizing a compound or composition that inhibits the growth and/or activity of one or more strains of fungi from the genus Malassezia and provides multiple examples of the said compounds, dosage amounts and treatment regimen.
2.  Example 1 demonstrates that administration of amphotericin B or fluconazole protected against oncogenic progression.
3.  MPEP 2163 does not require the description provide support for each species that the genus embraces.
Applicant’s arguments have been fully considered and deemed non-persuasive.
	With regard to Point 1, the cited portions of the specification refer to the prevention or treatment of pancreatic cancer utilizing a compound or composition that inhibits the growth and/or activity of one or more strains of fungi from the genus Malassezia in generalized and prophetic terms and is silent with regard to what compound would be effective inhibiting the growth of a given Malassezia species. The specification is equally silent regarding which “activity” of a given Malassezia species needs to be inhibited (or the means by which said inhibition is accomplished) in order to prevent or treat of a given type of pancreatic cancer. 
	With regard to Point 2, the instant claims are not limited to the use of amphotericin B or fluconazole. Moreover, said portion of the specification dealt with the total ablation of the entire fungal microbiome utilizing amphotericin B or fluconazole (not the reduction of a single Malassezia species) which resulted in the protection against pancreatic ductal adenocarcinoma (PDA) tumor progression. Moreover, the effects of repopulating the mycobiome on tumor progression was limited to a single Malassezia species (Malassezia globosa). These disclosures do not provide proper description for the claimed invention as it is not limited to the treatment of PDA or the use of amphotericin B or fluconazole. 
With regard to Point 3, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed.  

As outlined previously, the instant claims are drawn to methods of treating pancreatic cancer utilizing a compound or natural product that inhibits the growth of fungi from the genus Malassezia generally and Malassezia globosa specifically (claim 15) wherein the compound can be an echocandin compound, a triazole compound or a polyene compound (claim 6). Consequently, the instant claims encompass any compound or natural product that inhibits the growth of a Malassezia species wherein said inhibition results in the treatment of pancreatic cancer. None of these bacterial compositions meet the written description provision of 35 USC 112, first paragraph since the specification is silent as to what anti-fungal compounds or natural products, if any, convey in vivo efficacy in treating the pancreatic cancer. To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention.  To adequately describe the claimed methods Applicant must describe which Malassezia species need to be inhibited in order to treat pancreatic cancer as well as the specific anti-fungal compound and/or natural products that has efficacy in inhibiting the growth of a given Malassezia species. Moreover, Applicant must also describe the routes of administration for a said anti-fungal compound or natural product.
The specification, however, does not disclose distinguishing and identifying features of a representative number of members of the genus of anti-fungal compounds and natural products which the claims are drawn, such as a correlation between the structure of the composition and its recited function (to inhibit the growth of a given Malassezia species or inhibit an unnamed activity and treat any and all pancreatic cancers), so that the skilled artisan could immediately envision, or recognize at least a substantial number of members of the claimed genus of therapeutic compositions and their methods of use. 
The specification refers to the use of the claimed compositions in a general and prophetic sense but is limited to analyzing the differences in the mycobiome between pancreatic cancer patients and healthy people. The specification is silent with regard to the specific use of any anti-fungal compound or natural product that inhibits the growth of a given Malassezia species to “treat” pancreatic cancer. 
Therefore, since the specification fails to adequately describe at least a substantial number of members of the genus of bacterial compositions to which the claims refer; the specification fails to adequately describe at least a substantial number of members of the claimed genus of pancreatic cancer therapeutics comprising an anti-fungal compound or natural products that inhibit the growth of a given Malassezia species.
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed' ”.  The courts have decided:

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
MPEP 2163.02 further states, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed.  
Additionally, MPEP 2163 states:
"A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)”

And:

For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.). 


Enablement
The rejection of claims 1-2, 4-6, 22 and 82-83 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement for reasons of record. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Applicant argues:
1.  Contrary to the Examiner’s assertion, Example 1 of the present specification discloses methods in which compounds are administered resulting in in vivo efficacy in an animal system.
2.  The reference by Alam et al. confirmed that amphotericin B treatment significantly decreased tumor burden whereas the administration of M. globosa promoted tumor growth.
3.  Contrary to the Examiner’s assertion, the specification provides all the necessary information to determine (only with routine experimentation) if a given compound or composition would work to inhibit the growth and/or activity of one or more strains of fungi from the genus Malassezia in the pancreatic and/or gastrointestinal microbiota to prevent or treat a pancreatic cancer.

Applicant’s arguments have been fully considered and deemed non-persuasive.
With regard to Points 1 and 2, the specification refers to the prevention or treatment of pancreatic cancer utilizing a compound or composition that inhibits the growth and/or activity of one or more strains of fungi from the genus Malassezia in generalized and prophetic terms and is silent with regard to what compound would be effective inhibiting the growth of a given Malassezia species. The specification is equally silent regarding which “activity” of a given Malassezia species needs to be inhibited (or the means by which said inhibition is accomplished) in order to prevent or treat of a given type of pancreatic cancer. Moreover, the instant claims are not limited to the use of amphotericin B or fluconazole. The Examples in the specification are limited to methods with the total ablation of the entire fungal microbiome utilizing amphotericin B or fluconazole (not the reduction of a single Malassezia species) which resulted in the protection against pancreatic ductal adenocarcinoma (PDA) tumor progression. Additionally, the effects of repopulating the mycobiome on tumor progression was limited to a single Malassezia species (Malassezia globosa).
With regard to Point 3, given that the specific Malassezia species that must be inhibited; the compounds that might be effective in inhibiting said Malassezia species; the specific “activity” of a given Malassezia species that needs to be inhibited; and the compounds that would be effective inhibiting said activity that would result in the treatment or prevention of a given pancreatic cancer are not disclosed the determination of said variables would require undue experimentation. Moreover, the instant claims encompass the prevention of all types of pancreatic cancer. The specification is silent with regard to how said prevention is to be achieved. Moreover, to date there is no method known in the art that “prevents” any type of cancer much less pancreatic cancer. Consequently, the specification does not enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

As outlined previously, the specification disclosure is insufficient to enable one skilled in the art to practice the full scope if the claimed invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, see In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).
	In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states, “The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling” (MPEP 2164.03).  The MPEP further states that physiological activity can be considered inherently unpredictable.  With these teachings in mind, an enabling disclosure, commensurate in scope with the breadth of the claimed invention, is required.
The instant claims are drawn to methods of treating pancreatic cancer utilizing a compound or natural product that inhibits the growth of fungi from the genus Malassezia generally and Malassezia globosa specifically (claim 15) wherein the compound can be an echocandin compound, a triazole compound or a polyene compound (claim 6). Consequently, the instant claims encompass any compound or natural product that inhibits the growth of a Malassezia species wherein said inhibition results in the treatment of pancreatic cancer.
Applicant refers to methods of utilizing anti-fungal compounds and natural products that inhibit the growth of Malassezia species in order to treat pancreatic cancer in a prophetic sense but fails to demonstrate in vivo efficacy of any said compositions in any animal system. The specification is equally silent with regard to concentrations and methods of administration of said compositions. While the skill in the art of immunology is high, to date, prediction of a therapeutic effect for a given malady for any given composition in any given animal is quite unpredictable. Given the lack of success in the art, the lack of working examples and the unpredictability of the generation of a therapeutic effect, the specification, as filed, does not provide enablement for the in vivo administration of compositions comprising a given anti-fungal compound or natural product capable of inducing a therapeutic response against pancreatic cancer.


35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The rejection of claims 1, 4-6, 22 and 82 under 35 U.S.C. 102(a)(1) as being anticipated by Beauparlant et al. (WO 2006/089406) is maintained for reasons of record.
Applicant argues:
1.  Claim 1 has been amended to recite that the method comprises determining the level of at least one strain of fungi from the genus Malassezia and that step is not taught in the cited reference.
Applicant’s arguments have been fully considered and deemed non-persuasive.
	With regard to Point 1, Beauparlant et al. specifically disclose that the efficacy of the antifungal compound in inhibiting the growth of a fungal species (see page 58) which would necessarily require determining the level of said fungal species.

	As outlined previously, Beauparlant et al. disclose the use of compounds that treat cancer and inhibit the growth of fungal species (see abstract and page 12). Beauparlant et al. further disclose that said cancer can be pancreatic cancer (see page 71, 73 and claims 29-33 for example) and that the fungal species can be a Malassezia species (see page 3, 74, 75 and claims 40-42 for example). Beauparlant et al. also disclose that the efficacy of the antifungal compound in inhibiting the growth of a fungal species (see page 58 for example).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The rejection of claims 1-2, 4-6, 22 and 82-83 under 35 U.S.C. 103 as being unpatentable over Beauparlant et al. (WO 2006/089406) is maintained for reasons of record.
Applicant argues:
1.  Claim 1 has been amended to recite that the method comprises determining the level of at least one strain of fungi from the genus Malassezia and that step is not taught in the cited reference.
2.  The reference does not provide any connection between the growth and/or activity of one or more stains of Malassezia and the treatment or prevention of pancreatic cancer.
Applicant’s arguments have been fully considered and deemed non-persuasive.
	
With regard to Point 1, Beauparlant et al. specifically disclose that the efficacy of the antifungal compound in inhibiting the growth of a fungal species (see page 58) which would necessarily require determining the level of said fungal species.
	With regard to Point 2, the instant claims merely require that pancreatic cancer be treated by the administration of a compound that inhibits the growth and/or activity of one or more strains of fungi from the genus and Malassezia. Contrary to Applicant’s assertion, Beauparlant et al. disclose the use of compounds that treat cancer and inhibit the growth of fungal species wherein said cancer can be pancreatic cancer and the fungal species can be a Malassezia species.

As outlined previously, Beauparlant et al. disclose the use of compounds that treat cancer and inhibit the growth of fungal species (see abstract and page 12). Beauparlant et al. further disclose that said cancer can be pancreatic cancer (see page 71, 73 and claims 29-33 for example) and that the fungal species can be a Malassezia species (see page 3, 74, 75 and claims 40-42 for example). Beauparlant et al. also disclose that the efficacy of the antifungal compound in inhibiting the growth of a fungal species (see page 58 for example).
Beauparlant et al. differs from the rejected claims in that they don’t explicitly disclose the fungal species to be treated as being Malassezia globosa. 
Given that Beauparlant et al. further disclose that the fungal species can be a Malassezia species, it is deemed that the use of their methods to inhibit the growth of Malassezia globosa as being an obvious variation.
One would have had a reasonable expectation of success as Beauparlant et al. disclose that their compounds are effective against a wide range of fungal species including Malassezia species.

Conclusion

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866. The examiner can normally be reached Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        December 16, 2022